Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into this
10th day of December, 2007 (the “Effective Date”) by and between GENOPTIX, INC.,
a Delaware corporation (“Company”), and CHRISTIAN V. KUHLEN, M.D., ESQ.
(“Executive”).

 

RECITALS:

 

Executive is currently employed by the Company as its Vice President, General
Counsel and Corporate Secretary.

 

The Company and Executive desire to formally state the terms and conditions of
Executive’s employment by the Company and to provide Executive with certain
benefits upon a qualifying termination of such employment.

 

The Company desires to employ Executive in the executive capacity hereinafter
stated, and the Executive desires to enter into the employ of the Company in
such capacity for the period and with the terms and conditions set forth herein.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the promises and the covenants set forth in
this Agreement and for other valuable consideration, the parties hereby agree as
follows:

 

1.             Employment.  The Company hereby employs Executive as Vice
President, General Counsel and Corporate Secretary, assigned with
responsibilities to do and perform all services, acts, or things necessary or
advisable to manage and conduct the business of the Company, subject at all
times to the policies set by the Board of Directors of the Company (the
“Board”), and to the consent of the Board when required by the terms of this
contract.  Executive hereby accepts such employment and agrees to devote such
time and energies as appropriate to fulfill all responsibilities to the
Company.  Executive shall be employed at will.

 

2.             Compensation.  In consideration for all services rendered by
Executive under this Agreement, Executive shall receive the compensation
described in this Section 2.  All such compensation shall be paid subject to
appropriate tax withholding and similar deductions.

 

(a)           Salary.  Executive shall be paid an initial annual salary of
$235,000, payable in accordance with the Company’s normal practices in the
payment of salary and wages practices, in equal installments, but not less than
26 increments annually.

 

(b)           Executive Benefit and Incentive Compensation Plans.  During
employment hereunder, Executive shall be entitled to receive those benefits
which are routinely made available to executive officers of the Company,
including participation in any executive stock ownership plan, profit sharing
plan, incentive compensation or bonus plan, retirement plan, Company-provided
life insurance, or similar executive benefit plans maintained or sponsored by
the Company.   The Company shall not take any action that would substantially
diminish the

 

1

--------------------------------------------------------------------------------


 

aggregate value of Executive’s fringe benefits as they exist as of the Effective
Date of this Agreement or as the same may be increased from time to time.

 

(c)           Expense Reimbursement.  The Company shall promptly reimburse
Executive for all reasonable expenses necessarily incurred during conduct of
Company business, and for which adequate documentation is presented, but in no
event later than December 31 of the year following the year in which the expense
was incurred.

 

(d)           Personal Time Off.  Executive shall be entitled to paid time off
in accordance with the Company’s policies applicable to executives.

 

3.             Termination.  Executive’s employment may be terminated as
follows, with the following effects:

 

(a)           Death.  Executive’s employment shall terminate immediately upon
the Executive’s death, in which event the Company’s only obligations hereunder
shall be to pay all compensation and expense reimbursements owing for services
rendered and reasonable business expenses incurred by the Executive prior to the
date of his death.

 

(b)           Disability.  In the event the Executive is disabled from
performing his assigned duties under this agreement due to illness or injury for
a period in excess of forty-five (45) consecutive days or a period or periods of
more than one hundred and twenty (120) days in the aggregate in any twelve month
period, the Board, in its sole discretion, may terminate Executive’s employment
immediately upon written notice to Executive, in which event the Company’s only
obligations hereunder shall be to pay all compensation and expense
reimbursements owing for services rendered and reasonable business expenses
incurred by the Executive prior to the effective date of termination.

 

(c)           For Cause.  The Company may terminate Executive’s employment for
Cause immediately upon written notice from the Board to Executive.  For purposes
of this Agreement, “Cause” means the occurrence of any one or more of the
following:  (i) Executive’s conviction of or plea of nolo contendere to any
felony crime involving fraud, dishonesty or moral turpitude under the laws of
the United States or any state thereof; (ii) Executive’s attempted commission
of, or participation in, a fraud or act of dishonesty against the Company;
(iii) Executive’s intentional, material violation of any contract or agreement
between the Participant and the Company or of any statutory duty owed to the
Company; (iv) Executive’s unauthorized use or disclosure of the Company’s
confidential information or trade secrets; or (v) Executive’s gross misconduct. 
In the event Executive’s employment is terminated for Cause, the Company shall
have no further obligations to Executive other than to pay all compensation and
expense reimbursements owing for services rendered and reasonable business
expenses incurred by Executive prior to the effective date of such termination.

 

(d)           Without Cause.  The Company in its sole discretion may terminate
Executive’s employment without cause or prior warning immediately upon written
notice from the Board to Executive, in which event the Company shall pay to
Executive all compensation and expense reimbursements owing for services
rendered and reasonable business expenses incurred by Executive prior to the
effective date of termination, and, contingent upon

 

2

--------------------------------------------------------------------------------


 

Executive’s delivery to the Company of an effective Release and Waiver as
provided in Section 3(e) below, provide the following benefits to Executive: 
(i) severance consisting of continued payment of Executive’s base salary at the
rate in effect as of the effective date of termination, less standard deductions
and withholdings, for a period of six (6) months following the effective date of
termination, subject to acceleration of such payments into a single lump-sum
cash severance payment in the event a Change in Control (as defined below) of
the Company has occurred prior to the date of termination or a Change in Control
occurs within ninety (90) days after the date of termination of Executive’s
employment; (ii) upon timely election by Executive complying with COBRA, payment
of all premiums required to continue Executive’s medical, dental and vision
insurance coverage pursuant to COBRA for a period of six (6) months following
the date of termination; and (iii) immediately accelerate the vesting of all
options to purchase the common stock of the Company granted to Executive prior
to the effective date of such termination (the “Options”) such that Executive
shall be deemed vested as to the same number of shares as if Executive had
continued to be employed by the Company for a period of six (6) months following
the effective date of such termination (subject to the additional accelerated
vesting provided in Section 4(b) in the event Executive is terminated by the
Company without Cause within 90 days prior to or within 13 months following the
effective date of a Change in Control).  As a condition to receiving the
continuing benefits specified in this Section 3(d), during the six (6) month
period following the Executive’s termination date, Executive shall not engage in
any employment or business activity that is directly competitive with the
Company’s business activities as of such termination date and Executive shall
not induce any employee of the Company to leave the employ of the Company.

 

(e)           Release and Waiver.  As a condition to receiving the benefits
specified in Sections 3(d) and 4(b) of this Agreement, Executive must deliver to
the Company a fully effective waiver and release of claims in the form attached
hereto as Exhibit A (the “Release and Waiver”) within the time frame set forth
therein, but in no event later than forty-five (45) days following the
Executive’s termination date.

 

(f)            Voluntary Termination by Executive.  Executive may terminate his
employment hereunder at any time, whether with or without cause, effective sixty
(60) days after delivery of written notice of such termination to the Company,
except for Executive’s Emergency Need.  “Emergency Need”, as used in this
Section, is defined to be the advent of illness or related health issues in
Executive or his immediate family which a medical doctor would conclude poses a
mortal health risk to that person.  The Company shall have the option, in its
sole discretion, to specify an earlier termination date than that provided by
Executive in the written notice.  Upon voluntary termination pursuant to this
Section, the Company shall have no further obligations to Executive other than
to pay all compensation and expense reimbursements owing for services rendered
and reasonable business expenses incurred by Executive prior to effective date
of termination as determined by the Company.

 

(g)           Returning Company Documents.  In the event of any termination of
Executive’s employment hereunder, Executive shall, prior to or on such
termination deliver to the Company (and will not maintain possession of or
deliver to anyone else) any and all devices, records, data, data bases software,
software documentation, laboratory notebooks, notes, reports, proposals, lists,
customer lists, correspondence, specifications, drawings, blueprints, sketches,

 

3

--------------------------------------------------------------------------------


 

materials, equipment, other documents or property, or reproductions of any of
the above aforementioned items belonging to the Company, its successors or
assigns.

 

4.             Change in Control.

 

(a)           Option Acceleration Upon A Change in Control.  Effective
immediately upon the closing of a Change in Control of the Company, the vesting
of fifty percent (50%) of the then unvested shares of Common Stock subject to
the Options shall be accelerated in full and shall be fully vested and
immediately exercisable (and, if any Options have been early exercised by
Executive, the reacquisition or repurchase rights held by the Company with
respect to the shares of Common Stock subject to such acceleration shall lapse
in full, as appropriate).  Thereafter, the balance of the Options’ unvested
shares of Common Stock subject to such Options shall vest in six (6) equal
monthly installments over the six-month period immediately following the closing
of the Change in Control, except as provided in Section 4(b) below.

 

(b)           Benefits Upon Termination.  In the event that Executive’s
employment by the Company is terminated without Cause (as defined above) or
Executive terminates his employment for Good Reason (as defined below) within
ninety (90) days prior to or within thirteen (13) months following the effective
date of a Change in Control (as defined below) of the Company, contingent upon
Executive’s delivery to the Company of a fully effective Release and Waiver as
provided in Section 3(e), the Executive shall be entitled to the benefits and
payments specified in Sections 3(d)(i) and 3(d)(ii) above, and the vesting of
the unvested shares of Common Stock subject to the Options shall immediately
accelerate in full such that all of the shares of Common Stock subject to such
Options shall be fully vested and immediately exercisable (and, if any Options
have been early exercised by Executive, the reacquisition or repurchase rights
held by the Company with respect to the shares of Common Stock subject to such
acceleration shall lapse in full, as appropriate).

 

(c)           Change in Control.   “Change in Control” means the occurrence, in
a single transaction or in a series of related transactions, of any one or more
of the following events:

 

(i)            any Exchange Act Person (as defined below) becomes the beneficial
owner, directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction.  Notwithstanding the foregoing, a Change in Control shall
not be deemed to occur (A) on account of the acquisition of securities of the
Company by an investor, any affiliate thereof or any other Exchange Act Person
from the Company in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities or (B) solely because the level of beneficial ownership held
by any Exchange Act Person (the “Subject Person”) exceeds the designated
percentage threshold of the outstanding voting securities as a result of a
repurchase or other acquisition of voting securities by the Company reducing the
number of shares outstanding, provided that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
voting securities by the Company, and after such share acquisition, the Subject
Person becomes the beneficial owner of any additional voting

 

4

--------------------------------------------------------------------------------


 

securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities beneficially
owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur (for purposes of this Section 4(c),
“Exchange Act Person” means any natural person, entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (“Exchange Act”)), except that “Exchange Act Person” shall not include
(A) the Company or any subsidiary of the Company, (B) any employee benefit plan
of the Company or any subsidiary of the Company or any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any subsidiary of the Company, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities, (D) an entity beneficially owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their beneficial ownership of stock of the Company; or
(E) any natural person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the date of this
Agreement, is the beneficial owner, directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities);

 

(ii)           there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not beneficially own,
directly or indirectly, either (A) outstanding voting securities representing
more than fifty percent (50%) of the combined outstanding voting power of the
surviving entity in such merger, consolidation or similar transaction or
(B) more than fifty percent (50%) of the combined outstanding voting power of
the parent of the surviving entity in such merger, consolidation or similar
transaction, in each case in substantially the same proportions relative to each
other as their beneficial ownership of the outstanding voting securities of the
Company immediately prior to such transaction;

 

(iii)         the stockholders of the Company approve or the Board approves a
plan of complete dissolution or liquidation of the Company, or a complete
dissolution or liquidation of the Company shall otherwise occur, except for a
liquidation into a parent corporation;

 

(iv)          there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries to an entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are beneficially owned
by stockholders of the Company in substantially the same proportions relative to
each other as their beneficial ownership of the outstanding voting securities of
the Company immediately prior to such sale, lease, license or other disposition;
or

 

(v)            individuals who, on the date of this Agreement, are members of
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the members of the Board; (provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the

 

5

--------------------------------------------------------------------------------


 

members of the Incumbent Board then still in office, such new member shall, for
purposes of the Plan, be considered as a member of the Incumbent Board).

 

(d)           Good Reason.  “Good Reason” for the Executive to terminate the
Executive’s employment hereunder shall mean the occurrence of any of the
following events without the Executive’s consent:

 

(i)            a material adverse change in the nature of the Executive’s
authority, duties or responsibilities, as they exist on the Effective Date of
this Agreement;

 

(ii)           a material adverse change in the Executive’s reporting level
requiring that the Executive report to a corporate officer or executive other
than the Company’s Chief Executive Officer;

 

(iii)         the relocation of the Company’s executive offices or principal
business location to a point more than sixty (60) miles from their location as
of the Effective Date of this Agreement; or

 

(iv)          a material reduction by the Company of the Executive’s base salary
as initially set forth herein or as the same may be increased from time to time.

 

Provided however that, such termination by the Executive shall only be deemed
for Good Reason pursuant to the foregoing definition if: (i) the Executive gives
the Company written notice of the intent to terminate for Good Reason within
thirty (30) days following the first occurrence of the condition(s) that the
Executive believes constitutes Good Reason, which notice shall describe such
condition(s); (ii) the Company fails to remedy such condition(s) within thirty
(30) days following receipt of the written notice (the “Cure Period”); and
(iii) the Executive terminates employment within thirty (30) days following the
end of the Cure Period.

 

5.             Application of Internal Revenue Code Section 409A. Benefits
payable under the Agreement, to the extent of payments made from the date of
termination of the Executive through March 15th of the calendar year following
such termination, are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations and thus payable pursuant to
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations; to the extent such payments are made following said
March 15th, they are subject to the distribution requirements  of
Section 409A(a)(2)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), including, without limitation, the requirement of
Section 409A(a)(2)(B)(i) of the Code that payment to the Executive be delayed
until 6 months after separation from service if the Executive is a “specified
Executive” within the meaning of the aforesaid section of the Code at the time
of such separation from service.

 

6.             Code Section 280G.  If any payment or benefit Executive would
receive pursuant to a Corporate Transaction from the Company or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Company shall cause to be determined, before any amounts of the Payment are paid
to Executive, which of the following two amounts would maximize Executive’s
after-tax proceeds:

 

6

--------------------------------------------------------------------------------


 

(i) payment in full of the entire amount of the Payment (a “Full Payment”), or
(ii) payment of only a part of the Payment so that Executive receives the
largest payment possible without the imposition of the Excise Tax (a “Reduced
Payment”), whichever amount results in Executive’s receipt, on an after-tax
basis, of the greater amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax.  For purposes of
determining whether to make a Full Payment or a Reduced Payment, the Company
shall cause to be taken into account all applicable federal, state and local
income and employment taxes and the Excise Tax (all computed at the highest
applicable marginal rate, net of the maximum reduction in federal income taxes
which could be obtained from a deduction of such state and local taxes).  If a
Reduced Payment is made, (i) the Payment shall be paid only to the extent
permitted under the Reduced Payment alternative, and Executive shall have no
rights to any additional payments and/or benefits constituting the Payment, and
(ii) reduction in payments and/or benefits shall occur in the following order
unless Executive elects in writing a different order (provided, however, that
such election shall be subject to Company approval if made on or after the date
on which the event that triggers the Payment occurs): reduction of cash
payments, cancellation of accelerated vesting of stock awards, and reduction of
other benefits.  In the event that acceleration of compensation from Executive’s
equity awards is to be reduced, such acceleration of vesting shall be canceled
in the reverse order of the date of grant unless Executive elects in writing a
different order for cancellation.

 

The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the
Corporate Transaction shall make all determinations required to be made under
this Section 6.  If the independent registered public accounting firm so engaged
by the Company is serving as accountant or auditor for the individual, entity or
group effecting the Corporate Transaction, the Company shall appoint a different
nationally recognized independent registered public accounting firm to make the
determinations required hereunder.  The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.  The independent registered public
accounting firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and Executive within fifteen (15) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by the
Company or Executive) or at such other time as requested by the Company.  If the
independent registered public accounting firm determines that no Excise Tax is
payable with respect to a Payment, either before or after the application of the
Reduced Amount, it shall furnish the Company and Executive with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to such Payment.  Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and
Executive.

 

7.             Conflict Of Interest.  During the Employment Period, Executive
shall devote such time and energies as appropriate to fulfill all
responsibilities to the Company in the capacity set forth in Section 1. 
Executive shall be free to pursue business activities which do not interfere
with the performance of his duties and responsibilities under this Agreement,
however, Executive shall not engage in any outside business activity which
involves actual or potential competition with the business of the Company,
except with the written consent of the Board.

 

7

--------------------------------------------------------------------------------


 

8.             Executive Benefit Plans.  All of the Executive benefit plans
referred to or contemplated by this Agreement shall be governed solely by the
terms of the underlying plan documents and applicable law.  Nothing in this
Agreement shall impair the Company’s right to amend, modify, replace, and
terminate any and all such plans in its sole discretion as provided by law. 
This Agreement is for the sole benefit of Executive and the Company, and is not
intended to create an Executive benefit plan or to modify existing terms of
existing plans.

 

9.             Assignment.  This Agreement may not be assigned by Executive. 
This Agreement shall bind and inure to the benefit of the Company’s successors
and assigns, as well as Executive’s heirs, executors, administrators, and legal
representatives.The Company shall obtain from any successor, before the
succession takes place, an agreement to assume the obligations and perform all
of the terms and conditions of this Agreement.

 

10.          Notices.  All notices required by this Agreement may be delivered
by first class mail at the following addresses:

 

To Company:                  Genoptix, Inc.

Attn: Board of Directors

2110 Rutherford Road

Carlsbad, CA 92008

 

To Executive:                  Christian V. Kuhlen, M.D., Esq.

2110 Rutherford Road

Carlsbad, CA 92008

 

11.          Amendment.  This Agreement may be modified only by written
agreement signed by both the Company and Executive.

 

12.          Choice Of Law.  This Agreement shall be governed by the laws of the
State of California, without regard to choice of law principles.

 

13.          Partial Invalidity.  In the event any provision of this Agreement
is void or unenforceable, the remaining provisions shall continue in full force
and effect.

 

14.          Waiver.  No waiver of any breach of this Agreement shall constitute
a waiver of any subsequent breach.

 

15.          Complete Agreement.  As of the Effective Date, this Agreement,
together with the stock option agreements and equity incentive plans governing
the Options, constitutes the entire agreement between the parties in connection
with the subject matter hereof and supersedes any and all prior or
contemporaneous oral and written agreements or understandings between the
parties.

 

16.          Headings.  Headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

 

17.          Miscellaneous.  Executive acknowledges full understanding of the
matters set forth herein and the obligations undertaken upon the execution
hereof.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this EXECUTIVE EMPLOYMENT
AGREEMENT as of the date first written above.

 

GENOPTIX, INC.

 

 

By:

  /s/ Tina S. Nova, Ph.D.

 

 

Name:

 Tina S. Nova, Ph.D.

 

 

Title:

   President and Chief Executive Officer

 

 

Dated:

 December 10, 2007

 

 

EXECUTIVE:

 

 

/s/ Christian V. Kuhlen, M.D., Esq.

 

CHRISTIAN V. KUHLEN, M.D., ESQ.

 

 

Dated:

  December 10, 2007

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AND WAIVER OF CLAIMS

 

In consideration of the payments and other benefits set forth in the Employment
Agreement dated                   , 2007 (the “Employment Agreement”), to which
this form is attached, I, CHRISTIAN V. KUHLEN, M.D., ESQ., hereby furnish
GENOPTIX, INC.  (the “Company”), with the following release and waiver (“Release
and Waiver”).

 

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, Executives, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, Affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release and Waiver.  This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended).

 

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.”  I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to any claims I may
have against the Company.

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company.  I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that:  (a) the release and waiver granted
herein does not relate to claims under the ADEA which may arise after this
Release and Waiver is executed; (b) I should consult with an attorney prior to
executing this Release and Waiver; (c) I have twenty-one (21) days from the date
of termination of my employment with the Company in which to consider this
Release and Waiver (although I may choose voluntarily to execute this

 

10

--------------------------------------------------------------------------------


 

Release and Waiver earlier); (d) I have seven (7) days following the execution
of this Release and Waiver to revoke my consent to this Release and Waiver; and
(e) this Release and Waiver shall not be effective until the seven (7) day
revocation period has expired unexercised and no benefits will be paid unless
and until this Release and Waiver has become effective.  In the event that this
Release and Waiver is requested in connection with an exit incentive or other
employment termination program offered to a group or class of employees, I have
forty-five (45) days to consider this Release and Waiver and I shall be provided
with the information required by 29 U.S.C. Section 626 (f)(1)(H).

 

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof.  I am not relying on any promise or representation by the Company
that is not expressly stated herein.  This Release and Waiver may only be
modified by a writing signed by both me and the a duly authorized member of the
Board of Directors of the Company.

 

Date:

 

 

 

 

CHRISTIAN V. KUHLEN, M.D., ESQ.

 

11

--------------------------------------------------------------------------------